 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    MARTIN NUNEZ-MARTINEZ,                         Case No. EDCV 19-514-DMG (KK)
11                               Plaintiff,
12                         v.                        ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    UNITED STATES OF AMERICA, ET                   UNITED STATES MAGISTRATE
      AL.,                                           JUDGE
14
                                 Defendant(s).
15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed.1 The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21          IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23   DATED: January 2, 2020
24
                                               DOLLY M. GEE
25                                             United States District Judge
26
     1 The Court notes that Plaintiff’s mail has been returned as undeliverable. [Doc. ##
27
     36, 37.] Plaintiff has failed to prosecute this case diligently for the additional reason
28   that he has failed to keep the Court apprised of his current address in violation of
     Local Rule 41-6.
